internal_revenue_service department of the treasury index number washington dc person tocomtect tovqqqy telephone number refer reply to cc dom p st 03-plr-107322-98 date november legend company original fund new fund i new fund ii state date date date dear this letter responds to a request dated date and additional submissions on behalf of company sec_721 of the internal_revenue_code and sec_721 for rulings under company is the sole general_partner of original fund a state limited_partnership original fund began operations on facts plr-107322-98 and always has been classified as date and is for federal_income_tax purposes make investments in all types of stocks and securities as well as a wide variety of rights related to stocks and securities original fund was organized to a partnership company subsequently formed new fund i also a state limited_company is the sole general_partner of new fund partnership the initial limited partners of new fund i were certain former limited partners of original fund date original fund distributed to these limited partners their shares of the original fund assets and cash in complete_liquidation of their original fund interests thereafter each of the initial limited partners transferred to new fund i all of these assets in exchange for limited_partnership interests in new fund i that the assets are considered diversified under sec_1_351-1 i of the income_tax regulations at the close of business on it has been represented immediately company intends to allow additional limited partners in original fund to also make such transfers in the future however it has been represented that such transfers will consist only of cash and or portfolio interests that would also be considered diversified within the meaning of the plan of contribution company intends to market limited_partnership interests in new fund i pursuant to this plan limited return for cash contributions partnership interests in new fund i were obtained by investors solely for cash on date to other investors solely in sec_1_351-1 i as part of company intends to replicate this transaction in forming new the initial limited in exchange for limited_partnership interests fund ii another state limited_partnership partners of new fund ii will again be existing limited partners of original fund who receive their shares of original fund assets and cash in liquidation of their partnership interests limited partners will then transfer the assets and or cash to new fund ii has been represented that these contributions will consist solely of cash and or portfolio interests that would be considered diversified within the meaning of formation of new fund ii will be substantially_similar to the formation of new fund i except that the limited partners in new fund ii will be tax-exempt investors will also market limited_partnership interests in new fund ii solely in return for cash contributions after formation company sec_1_351-1 i again it these the company has represented that to the best of its knowledge no plan or intention for any transferor to transfer there is assets other than cash and or a diversified portfolio of stocks and securities to new fund i representations a portfolio of stocks and securities is diversified under sec_1_351-1 it satisfies the and or new fund ii i if for these plr-107322-98 50-percent tests of provisions of sec_368 f iv government securities are included in determining total assets unless government securities are acquired to satisfy the requirements of sec_368 except that in applying sec_368 f ii applying the relevant sec_368 f ii rulings requested for the transaction described the following rulings have been requested sec_721 b will not apply to the transfers by the initial new fund i limited partners at the close of business on of their pro-rata shares of the assets of original fund date under sec_721i a the initial limited partners of new fund i the contribution by such partners as of the close of business on date of their respective pro-rata shares of each of the assets of original fund to new fund i partnership interests in new fund i in exchange for limited no gain_or_loss will be recognized by or by new fund i on for sec_721 contributions solely of cash by investors to in exchange for limited_partnership new fund i and or new fund ii interests in new fund i and or new fund ii will not cause former original fund limited partners who transfer to new fund i and or new fund ii within the meaning of pro-rata shares of each of the assets of original fund treated as transferring property to a partnership that would be treated as an investment_company within the meaning of the partnership were incorporated i representing their to be a diversified portfolio of stocks and securities sec_1_351-1 sec_351 if law and analysis sec_721 provides that no gain_or_loss shall be recognized by a partnership or by any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 a shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_1_351-1 states that a transfer to an investment_company will occur when i directly or indirectly in diversification of the transferors' interests and company ric a real_estate_investment_trust reit or a the transfer results a regulated investment the transferee is ii plr-107322-98 corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits l for sec_1002 of the taxpayer_relief_act_of_1997 pub no sec_1_351-1 the act amends sec_351 in taxable years ending after such 111_stat_788 transfers after june date subject_to certain transitional relief provisions of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in addition to readily marketable stocks or securities and interests in rics and reits alter the requirement of property will be considered to be a transfer to an investment_company under sec_351 indirectly in diversification of the transferors' interests see s 105th cong 105th cong only if the transfer results directly or ii to include certain assets in lst sess h_r rep i that a transfer of rep 105th cong ist sess however the act is not intended to sec_1_351-1 ist sess h_r section rep sec_1_351-1 provides that a transfer ordinarily it further provides that if results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange a transfer is part of a plan to achieve diversification without recognition of gain such as delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification a plan which contemplates a subsequent transfer however sec_1_351-1 i provides that a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and a portfolio of stocks and securities is considered to be diversified if sec_368 sec_368 f except that government securities are included in total assets for purposes of the denominator of the and percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purposes of the numerator of the and 50-percent tests f ii applying the relevant provisions of it satisfies the and 50-percent tests of an investment_company is diversified within the meaning of f ii if not more than percent of the value of sec_368 its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total ay plr-107322-98 assets is invested in the stock and securities of five or fewer issuers conclusion after applying the relevant law to the representations submitted we hold as follows sec_721 will not be applicable to the date transfer by the initial new fund i limited partners to new fund i because new fund i would not have been treated as an investment_company within the meaning of incorporated it had been sec_351 if under sec_721 no gain_or_loss will be recognized by the initial limited partners of new fund i the date contribution or by new fund i on contributions solely of cash by investors in new fund i in exchange for limited_partnership interests as or new fund ii described above will not cause former original fund limited partners who transfer to new fund i portfolio of stocks or securities within the meaning of sec_1_351-1 the assets of original fund to be treated as transferring property to be treated as an investment_company within the meaning of if the partnership were incorporated a partnership new fund i or new fund ii or new fund ii i representing their pro_rata shares of each of that would sec_351 a diversified we express no opinion on the tax treatment of the in particular we the transaction not or effects resulting from the consequences of other transfers to transaction described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of specifically covered by the above ruling express no opinion on new fund i or new fund ii either as transfers would be transfers to an investment_company or would except for transfers solely of cash when taken together-with the above referenced transfers by company the initial new fund i partners or future original fund partners that invest in new fund ii cause those above referenced transfers to be considered transfers to an investment_company whether the above referenced transfers are part of diversification without recognition of gain under sec_1_351-1 assets to new fund i or new fund ii that would be considered diversified under sec_1_351-1 i whether any transferor will transfer to whether such other a plan to achieve and in addition no opinion is expressed about any partnership_allocations under sec_704 or sec_704 the classification of any entity as a partnership for federal tax purposes or the proper tax treatment of any liquidating distributions made to original fund investors this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent pursuant to a power_of_attorney on file in this office copies of this letter will be sent to partnership's authorized representatives sincerely yours jeffrey a erickson assistant branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
